DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on February 23, 2021 is entered.

	Claims 2, 32-38, 40-60, and 68 have been canceled.

The withdrawn claims 4, 12, 40, 41, 61-63, and 65 are rejoined. In view of the withdrawal of the species election requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Claims 1, 3-31, 39, and 61-67 are pending and currently under consideration.

EXAMINER'S AMENDMENT
	
3.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.	Authorization for this Examiner's Amendment was given in a telephone interview with applicant’s representative David Parker on February 26, 2021.



In the claims

5.	In claim 17, the word “V364E” in line 3 in page 4 has been replaced with ---V264E---. In addition, the word “V364E” in line 4 in page 4 has been replaced with ---V264E---.

REASONS FOR ALLOWANCE

6.	The following is an Examiner's Statement of Reasons for Allowance: 

The Examiner’s Amendment set forth supra, in conjunction with Applicant’s amendment filed on February 23, 2021 has obviated the previous rejections of record in the Office Action mailed on February 4, 2021. The claimed polypeptide comprising a variant human IgG Fc 

Accordingly, the claims 1, 3-31, 39, and 61-67 are deemed allowable. 

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/CHUN W DAHLE/Primary Examiner, Art Unit 1644